Appeal from D. C. D. C. Motion of the parties to expedite consideration and to expedite briefing schedule granted. Probable jurisdiction noted. Brief of the Solicitor General is to be filed with the Clerk and served upon *1145opposing counsel on or before 8 p.m., Friday, March 13, 1998. Briefs of appellees are to be filed with the Clerk and served upon opposing counsel on or before 8 p.m., Friday, April 3, 1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 13, 1998. Tliis Court’s Rule 29.2 does not apply. Oral argument is set for Monday, April 27, 1998.